Citation Nr: 1517446	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty with the Army from June 1974 to November 1976, and entered the Army National Guard in June 1978.  Additional periods of active duty include: October 2001 to August 2002, October 2003 to April 2005, August 2005 to December 2005, and October 2007 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims was subsequently transferred to the RO in Little Rock, Arkansas.

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with Virtual VA.  The evidentiary record was held open for 30 days to allow the appellant to submit any additional evidence.  To date, no additional evidence has been received.

The issues of entitlement to service connection for tinnitus was raised during the September 2014 hearing and the issue of service connection for a back disability was raised in a July 2014 document associated with VBMS.  These issues have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the merits of the issues on appeal.  

To this point, the Board notes that the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records (STRs) from 1974 to 1976 and some of his National Guard records.  In response to this request, the NPRC replied in pertinent part in June 2009 that it suggested that the RO contact the Adjutant General's Office for the records.

In October 2009, the RO issued a memorandum stating that STRs from June 1974 through November 1976 were unavailable for review as the National Guard unit sent STRs that did not contain these records.

Subsequently, the RO sent correspondence to the Adjutant General of Arkansas in February 2013, requesting verification of all periods of service from 1988 to 2006.

As noted above, service personnel records (namely an NGB Form 22) indicate that the Veteran had additional service with the National Guard from June 1978 to June 1983.

Based on the foregoing, the Board finds that the RO has not requested STRs from the Adjutant General of Arkansas from June 1974 to November 1976 nor STRs and verification of service from June 1978 to June 1983.  Therefore, to ensure thorough development, this action should be accomplished on remand.

Moreover, historically, the RO found that bilateral hearing loss and hypertension existed prior to service as hearing loss existed prior to entering service in the National Guard on June 28, 1989, and private treatment records in the Veteran's STRs showed diagnosis of hypertension in 1996 in between his first period of active duty and his subsequent periods.

The Veteran was afforded a VA examination in November 2009 in which the examiner opined that hypertension was not aggravated beyond its normal progression by military service.

The Veteran was also afforded a VA examination in June 2014 in which the examiner stated that based upon the available medical evidence (acknowledging that there were missing records), there were no significant changes in hearing for either ear for any of the other active duty time periods; the Veteran entered those time periods with a hearing loss in both ears and no significant changes in hearing were found.  The examiner stated that if audiograms were found for the two missing periods, they should be sent for review.

The Board finds that the November 2009 is inadequate for adjudication purposes as it is conclusory in nature. Furthermore, if additional service treatment records are obtained as a result of this remand, the reasoning for the June 2014 opinion will be inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General of Arkansas and request STRs from June 1974 to November 1976, and STRs and verification of service from June 1978 to June 1983.  If any requested STRs/verification of service are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Then, provide the physical claims file and access to the electronic files to the VA examiner who performed the November 2009 examination, if available.  The examination report should include a discussion of the evidence of record and the Veteran's documented medical history and assertions.  The VA examiner is requested to provide an addendum opinion specifically addressing whether there is clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service.  Note that a bare conclusion, without the underlying reasoning, is not responsive to this question.  The examiner must explain the conclusion.

If the examiner who performed the November 2009 examination is unavailable, have another appropriate examiner respond to the above questions.  

3.  Then, if additional service treatment records are obtained, provide the physical claims file and access to the electronic files to the VA examiner who performed the June 2014 examination, if available.  The examination report should include a discussion of the evidence of record and the Veteran's documented medical history and assertions.  The VA examiner is requested to provide an addendum opinion specifically addressing the following: 

a. If bilateral hearing loss clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service? 

c. If bilateral hearing loss is not found to have clearly and unmistakably preexisted service, is at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period of active service or is otherwise etiologically related thereto? 

If the examiner who performed the June 2014 examination is unavailable, have another appropriate examiner respond to the above questions.  The Veteran may be recalled for a new examination if deemed necessary.

The examiner must provide the underlying reasons for any opinions expressed.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







